Exhibit 10.3
Execution Copy
PLEDGE AND SECURITY AGREEMENT
Dated as of August 26, 2008
among
Warnaco Inc.,
as a Grantor
and
Each Other Grantor
From Time to Time Party Hereto
and
Bank of America, N.A.
as Collateral Agent
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022

 

 



--------------------------------------------------------------------------------



 



This Pledge and Security Agreement (this “Agreement”), dated as of August 26,
2008, by Warnaco Inc., a Delaware corporation (the “Borrower”), and each of the
other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.11 (Additional Grantors) (each a “Grantor” and,
collectively, the “Grantors”), in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined below) (in such capacity,
the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Borrower, The Warnaco Group, Inc. (“Group”), the lenders and
issuers party thereto from time to time, BofA, as administrative agent for the
Lenders and the Issuers (in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with the Administrative Agent, the “Agents”), Banc of
America Securities LLC and Deutsche Bank Securities Inc., as joint lead
arrangers, Banc of America Securities LLC, Deutsche Bank Securities Inc. and
J.P. Morgan Securities Inc., as joint bookrunners, Deutsche Bank Securities
Inc., as sole syndication agent, and HSBC Business Credit (USA) Inc., JPMorgan
Chase Bank, N.A. and RBS Business Capital, a division of RBS Asset Finance Inc.,
as co-documentation agents, have entered into a certain Credit Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
Whereas, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement;
Whereas, Warnaco of Canada Company, a Canadian corporation (the “Canadian
Borrower”), the lenders and issuers party thereto from time to time, BofA, as
administrative agent and as collateral agent, and certain other persons have
entered into or will enter into a certain Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Canadian Facility”);
Whereas, in connection with the Canadian Facility, the Grantors will enter into
the Loan Party Canadian Facility Guaranty pursuant to which they will guarantee
the Canadian Secured Obligations of the Canadian Borrower under the Canadian
Facility;
Whereas, it is a condition precedent to the effectiveness of the Credit
Agreement and of the Canadian Facility that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent;
Whereas, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans, the issuance of the Letters of Credit and the granting
of the other financial accommodations to the Borrower under the Credit Agreement
and from the granting of the financial accommodations to the Canadian Borrower
under the Canadian Facility;

 

 



--------------------------------------------------------------------------------



 



Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder and to induce the
lenders and issuers to be party to the Canadian Facility to enter into the
Canadian Facility and to make their respective extensions of credit to the
Canadian Borrower thereunder, each Grantor hereby agrees with the Collateral
Agent as follows:
ARTICLE I.   Defined Terms
Section 1.1 Definitions
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.
(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):
“Account”
“Account Debtor”
“Certificated Security”
“Chattel Paper”
“Commercial Tort Claim”
“Commodity Account”
“Control Account”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“General Intangibles”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”
“Proceeds”
“Securities Account”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Supporting Obligation”

 

2



--------------------------------------------------------------------------------



 



(c) The following terms shall have the following meanings:
“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grants of Security Interests in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grants of Security Interests in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles (including
Intellectual Property), Instruments or Investment Property.
“Agents” has the meaning specified in the recitals to this Agreement.
“Agreement” means this Pledge and Security Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time).
“Blocked Account” means a deposit account maintained by any Grantor with a
Blocked Account Bank which account is the subject of an effective Blocked
Account Letter, and includes all monies on deposit therein and all certificates
and instruments, if any, representing or evidencing such Blocked Account.
“Blocked Account Bank” means a financial institution approved (such approval not
to be unreasonably withheld) by the Administrative Agent and with respect to
which a Grantor has delivered to the Collateral Agent an executed Blocked
Account Letter.
“Blocked Account Letter” means a letter agreement, substantially in the form of
Annex I-A (Form of Blocked Account Letter) to this Agreement (with such changes
thereto as may be agreed to by the Administrative Agent), executed by the
relevant Grantor and the Collateral Agent and acknowledged and agreed to by the
relevant Blocked Account Bank.
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Collateral Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from any one or more of the Grantors or their
Subsidiaries or Affiliates or Persons acting on their behalf pursuant to the
Loan Documents, (b) with such depositaries and securities intermediaries as the
Collateral Agent may determine in its sole discretion, (c) in the name of the
Collateral Agent (although such account may also have words referring to the
Borrower and the account’s purpose), (d) under the control of the Collateral
Agent and (e) in the case of a Securities Account, with respect to which the
Collateral Agent shall be the Entitlement Holder and the only Person authorized
to give Entitlement Orders with respect thereto, except as otherwise provided in
Section 2.3. Notwithstanding the foregoing, the Special Cash Collateral Account
shall not constitute a Cash Collateral Account.

 

3



--------------------------------------------------------------------------------



 



“Collateral” has the meaning specified in Section 2.1 (Collateral).
“Collateral Agent” shall include, in addition to the Collateral Agent referred
to in the preamble hereto, any successors and assigns to the Collateral Agent
appointed pursuant to the Credit Agreement and means the “Collateral Agent” in
its capacity as collateral agent for the benefit of the Secured Parties with
respect to the Secured Obligations.
“Control Account” means a securities account maintained by any Grantor with the
relevant Approved Securities Intermediary (as defined in Annex 2 (Form of
Control Account Agreement)) which account is the subject of an effective Control
Account Agreement, and includes all monies and other assets on deposit or
otherwise held therein.
“Control Account Agreement” means a letter agreement, substantially in the form
of Annex 2 (with such changes as may be agreed to by the Administrative Agent),
executed by the relevant Grantor, the Collateral Agent and the relevant Approved
Securities Intermediary (as defined in Annex 2 (Form of Control Account
Agreement) hereto).
“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right under any Copyright, including the
grant of any right to use, copy, publicly perform, display, create derivative
works of, manufacture, distribute, exploit or sell materials derived from any
Copyright.
“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications for registration or
recording in connection therewith, including all registrations, recordings and
applications for registration or recording in the United States Copyright Office
or in any foreign counterparts thereof, and (b) the right to obtain all
renewals, reversions and extensions thereof.
“Discharge of Lender Claims” means the payment in full in cash of the principal
of, interest and premium, if any, on all Secured Obligations and Canadian
Secured Obligations and, with respect to Hedging Obligations, Hedging
Obligations (as defined in the Canadian Facility) or letters of credit
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the terms hereof, of the Credit
Agreement and of the Canadian Facility, in each case after or concurrently with
termination of all Commitments and Commitments (as defined in the Canadian
Facility), and payment in full in cash of any other Secured Obligations and
Canadian Secured Obligations that are due and payable at or prior to the time
such principal and interest are paid.

 

4



--------------------------------------------------------------------------------



 



“Excluded Equity” means, collectively, any Voting Stock of any direct Foreign
Subsidiary of any Grantor in excess of 65% of the total outstanding Voting Stock
of such Subsidiary. For the purposes of this definition, “Voting Stock” means,
as to any issuer, the issued and outstanding shares of each class of capital
stock or other ownership interests of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
validly prohibits the creation by such Grantor of a Lien thereon, or any permit,
lease, license, contract, instrument or other agreement held by any Grantor to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not removed, terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law; and
(iii) any Equipment owned by any Grantor that is Purchase-Money Collateral (as
defined in the UCC) or subject to a Capital Lease if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease) prohibits or requires the consent of any Person other than
any Grantor as a condition to the creation of any other Lien on such Equipment;
provided, however, “Excluded Property” shall not include any Proceeds,
substitutions or replacements of Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
“Foreign Person” means any Person not organized under the laws of any state of
the United States of America or the District of Columbia.
“Grantor” has the meaning specified in the recitals to this Agreement.
“Hedging Obligations” means all obligations of any Person under any Hedging
Contract.
“Intellectual Property” means, collectively, (a) all right, title and interest
of any Grantor in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, trade
secrets, Internet domain names, Websites, advertising rights, rights in designs,
including registrations thereof, and rights in data, and (b) all rights to
income, royalties, proceeds and damages now or hereafter due and/or payable
under and with respect thereto, including all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.
“LLC” means each limited liability company in which a Grantor has an equity
interest, including those set forth on.

 

5



--------------------------------------------------------------------------------



 



“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to any Grantor’s business.
“Partnership” means each partnership in which a Grantor has an equity interest,
including those set forth on.
“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, have manufactured,
use, import, lease, sell or offer for sale any product, design or process
covered in whole or in part by a Patent.
“Patents” means (a) all patents of the United States or any other country or
patent rights arising under multinational laws, (b) all applications for patents
of the United States or any other country or patent rights arising under
multinational laws and (c) all rights to obtain any reissues, extensions,
divisions, continuations and continuations-in-part of the foregoing.
“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on, but excluding Excluded Equity.
“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor (other than Pledged
Stock, Pledged Debt Instruments and other Investment Property whose value, in
the aggregate, does not exceed $1,000,000), all chattel paper, certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on, issued by the obligors named therein.

 

6



--------------------------------------------------------------------------------



 



“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock (excluding Excluded Equity), including
all right, title and interest of any Grantor as a limited or general partner in
any Partnership or as a member of any LLC and all right, title and interest of
any Grantor in, to and under any Partnership Agreement or LLC Agreement to which
it is a party.
“Restricted Account” means a deposit account maintained by any Grantor with a
Restricted Account Bank which account is the subject of an effective Restricted
Account Letter, and includes all monies on deposit therein and all certificates
and instruments, if any, representing or evidencing such Restricted Account.
“Restricted Account Bank” means a financial institution selected or approved
(such approval not to be unreasonably withheld) by the Administrative Agent and
with respect to which a Grantor has delivered an executed Restricted Account
Letter.
“Restricted Account Letter” means a letter agreement, substantially in the form
of Annex I-B (Form of Restricted Account Letter) or as otherwise acceptable to
the Administrative Agent, executed by the relevant Grantor.
“Securities Act” means the Securities Act of 1933, as amended.
“Secured Parties” has the meaning specified in the Credit Agreement.
“Third Party Intellectual Property Rights” means any right, title or interest of
any Person under patent, copyright, trademark or trade secret law or any other
statutory provision or common law doctrine relating to intellectual property or
proprietary rights.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right under any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
service marks, logos and other source or business identifiers, and, in each
case, all goodwill associated therewith, whether now existing or hereafter
adopted or acquired, all registrations and recordings thereof and all
applications for registration or recording in connection therewith, in each case
whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and all common-law rights related thereto, and
(b) the right to obtain all renewals thereof.

 

7



--------------------------------------------------------------------------------



 



“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the perfection or priority of the Collateral
Agent’s (for the benefit of the Secured Parties) security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” (as it applies to
such security interest) shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.
“Vehicles” means all vehicles covered by a certificate of title law of any state
of the United States of America or the District of Columbia.
Certain Other Terms
(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”
(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.
(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in, this Agreement.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.
(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
(g) The term “including” means “including without limitation” except when used
in the computation of time periods.
(h) The terms “Lender,” “Issuer,” “Administrative Agent,” “Collateral Agent” and
“Secured Party” include their respective successors.
(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

8



--------------------------------------------------------------------------------



 



ARTICLE II.   Grant of Security Interest
Section 2.1 Collateral
For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests (other than, in
each case, Excluded Property) is collectively referred to as the “Collateral”:
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles;
(vii) all Instruments;
(viii) all Inventory;
(ix) all Investment Property;
(x) all Letter-of-Credit Rights;
(xi) all Vehicles;
(xii) the Commercial Tort Claims described on 6 and on any supplement thereto
received by the Collateral Agent pursuant to Section 4.10 (Notice of Commercial
Tort Claims);
(xiii) all Intellectual Property and goodwill associated therewith;
(xiv) all books and records pertaining to any or all of the other property
described in this Section 2.1;
(xv) all other goods and personal property of such Grantor, whether tangible or
intangible and wherever located; and
(xvi) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

 

9



--------------------------------------------------------------------------------



 



Section 2.2 Grants of Security Interests in Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor; provided, however, that the foregoing
grant of security interest shall not include a security interest in any Excluded
Property; and provided, further, that, if and when any property shall cease to
be Excluded Property, the Collateral Agent for the benefit of the Secured
Parties shall have, and at all times from and after the date hereof be deemed to
have had, a security interest in such property.
Section 2.3 Cash Collateral Accounts
The Collateral Agent may establish one or more Cash Collateral Accounts with
such depositaries and Securities Intermediaries as it in its sole discretion
shall determine. Each Grantor agrees that each such Cash Collateral Account
shall be under the control of the Collateral Agent and that the Collateral Agent
shall be the Entitlement Holder with respect to each such Cash Collateral
Account that is a Securities Account and the only Person authorized to give
Entitlement Orders with respect to each such Securities Account. Without
limiting the foregoing, funds on deposit in any Cash Collateral Account may be
invested in Permitted Cash Equivalents at the direction of the Collateral Agent
and, except during the continuance of an Event of Default (unless otherwise
agreed to by the Administrative Agent in its sole discretion), the Collateral
Agent agrees with each Grantor to issue Entitlement Orders for such investments
in Permitted Cash Equivalents as requested by the Borrower; provided, however,
that the Collateral Agent shall not have any responsibility for, or bear any
risk of loss of, any such requested investment or income thereon and the
Collateral Agent shall have no obligation to make or cause to be made any such
investment absent a request by the Borrower for a specific investment in
Permitted Cash Equivalents. Neither any Warnaco Entity nor any other Person
claiming on behalf of or through any Warnaco Entity shall have any right to
demand payment of any funds held in any Cash Collateral Account at any time
prior to Discharge of Lender Claims, except (i) as provided in Section 2.9(f) of
the Credit Agreement and (ii) that the Borrower may request that the Collateral
Agent apply funds in any Cash Collateral Account directly to the immediate
payment of the Loans and if paid in full then to the cash collateralization of
Letter of Credit Obligations (and not to be delivered to any Warnaco Entity).
The Collateral Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.9(f) of the Credit Agreement.

 

10



--------------------------------------------------------------------------------



 



ARTICLE III.   Representations and Warranties
To induce the Lenders, the Issuers, the Collateral Agent and the Administrative
Agent to enter into the Credit Agreement, each Grantor hereby represents and
warrants each of the following to the Lenders, the Issuers, the Collateral
Agent, the Administrative Agent and the other Secured Parties:
Section 3.1 Title; No Other Liens
Except for the Liens granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor (a) is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, (b) is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and (c) has rights
in or the power to collaterally transfer each other item of Collateral in which
a Lien is granted by it hereunder, free and clear of any Lien (other than Liens
for taxes not yet due and payable).
Section 3.2 Perfection and Priority
The security interests granted pursuant to this Agreement shall constitute valid
and continuing perfected security interests in favor of the Collateral Agent in
the Collateral for which perfection is governed by the UCC or filing with the
United States Copyright Office or with the United States Patent and Trademark
Office upon (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on (which, in the case of all filings
and other documents referred to on such schedule, have been delivered to the
Collateral Agent in completed and duly executed form), (ii) the delivery to the
Collateral Agent of all Collateral consisting of Instruments and Certificated
Securities, in each case properly endorsed for transfer to the Collateral Agent
or in blank, (iii) the execution of Control Account Agreements with respect to
Investment Property not in certificated form, (iv) the execution of a Blocked
Account Letter with respect to all Deposit Accounts of a Grantor as specified in
Section 4.7(a)(i) hereto, (v) all appropriate filings having been made with the
United States Copyright Office and (vi) the receipt by the Collateral Agent of
the consent of the issuer or nominated person with respect to each
Letter-of-Credit Right that is not a Supporting Obligation. Such security
interests shall be prior to all other Liens on the Collateral except for
Customary Permitted Liens having priority over the Collateral Agent’s Liens by
operation of law or otherwise as permitted hereunder or under the Credit
Agreement.
Section 3.3 Jurisdiction of Organization; Chief Executive Office
On the Closing Date, such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on and, to the
extent different from that on the Closing Date, such also lists all
jurisdictions of organization, legal names and locations of such Grantor’s chief
executive office or sole place of business for the period beginning five years
preceding the date hereof.

 

11



--------------------------------------------------------------------------------



 



Section 3.4 Inventory and Equipment
Schedule 4 (Location of Inventory and Equipment) sets forth each location at
which such Grantor’s Inventory and Equipment (other than mobile goods and
Inventory or Equipment in transit) is kept on the Closing Date.
Section 3.5 Pledged Collateral
(a) The Pledged Stock that constitutes Pledged Collateral pledged hereunder by
such Grantor is listed on and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on.
(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) that constitutes Pledged Collateral has been duly
and validly issued and are fully paid and nonassessable.
(c) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Collateral Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.
(d) Subject to Section 4.7, all Pledged Collateral held by a Securities
Intermediary in a Securities Account is subject to a Control Account Agreement.
(e) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than (i) that represented by Certificated Securities or
(ii) Instruments in the possession of the Collateral Agent or that consisting of
Financial Assets held in a Securities Account that is subject to a Control
Account Agreement.
(f) The Constituent Documents of any Person governing any Pledged Stock do not
prohibit (i) the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, from exercising all of the rights of the
Grantor granting the security interest therein, and (ii) a transferee or
assignee of Stock of such Person from becoming a member, partner or, as the case
may be, other holder of such Pledged Stock to the same extent as the Grantor
entitled to participate in the management of such Person and, pursuant to the
Constituent Documents of any Person governing any Pledged Stock, upon the
transfer of the entire interest of such Grantor, such Grantor shall cease to be
a member, partner or, as the case may be, other holder of such Pledged Stock.

 

12



--------------------------------------------------------------------------------



 



Section 3.6 Deposit Accounts; Securities Accounts
The only Deposit Accounts, Securities Accounts or Commodity Accounts maintained
by any Grantor on the Closing Date are those listed on Schedule 7 (Deposit
Accounts and Securities Accounts), which sets forth such information separately
for each Grantor and which clearly identifies each Deposit Account which is
maintained as a concentration account by such Grantor.
Section 3.7 Accounts
No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.5 (Delivery of Instruments and Chattel Paper).
Section 3.8 Intellectual Property
(a) (i) sets forth a true and complete list of all Intellectual Property of such
Grantor on the date hereof (other than licenses to commercial off-the-shelf
software), separately identifying that owned by such Grantor and that licensed
by or to such Grantor and (ii) sets forth a true and complete list of all
Material Intellectual Property owned by or licensed to such Grantor on the date
hereof (other than licenses to commercial off-the-shelf software), separately
identifying that owned by such Grantor and that licensed by or to such Grantor.
The Material Intellectual Property set forth on constitutes all of the material
intellectual property rights necessary for the Grantors to conduct their
business as currently and as proposed to be conducted.
(b) On the date hereof, all Material Intellectual Property owned by such Grantor
is valid, in full force and effect, subsisting, unexpired and enforceable, has
not been adjudged invalid and has not been abandoned. To the knowledge of such
Grantor, the business of such Grantor, and the use of the Material Intellectual
Property in connection therewith, does not infringe, misappropriate, dilute or
violate any Third Party Intellectual Property Rights. Such Grantor is not party
to or the subject of any pending or, to such Grantor’s knowledge, threatened
claim of infringement, misappropriation, dilution or violation of any Third
Party Intellectual Property Rights, and there are no facts or circumstances that
such Grantor reasonably believes are likely to form the basis for any such
claim, and such Grantor has not received written notice of any such claim, or a
written offer of a license to any Third Party Intellectual Property Rights, or
any written notice regarding the existence of any Third Party Intellectual
Property Rights that would be likely to have a Material Adverse Effect on any
Grantor or otherwise would impair any Material Intellectual Property.
(c) Except as set forth in (c), on the date hereof, none of the Material
Intellectual Property owned by such Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

 

13



--------------------------------------------------------------------------------



 



(d) No holding, decision or judgment has been rendered by any Governmental
Authority challenging such Grantor’s rights in the Material Intellectual
Property or that would limit or otherwise impair the ownership, use, validity or
enforceability of any Material Intellectual Property.
(e) No action or proceeding challenging such Grantor’s rights in the
Intellectual Property or the ownership, use, validity or enforceability of any
Material Intellectual Property owned by such Grantor is on the date hereof
pending or, to the knowledge of such Grantor, threatened. There are no claims,
judgments or settlements to be paid by such Grantor relating to the Material
Intellectual Property. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting or violating the Material Intellectual
Property owned by such Grantor.
(f) No Grantor is in material breach of any Copyright License, Patent License or
Trademark License and no Grantor in breach of any Material License. The
consummation of the transactions contemplated by this Agreement shall not impair
any of such Grantor’s right in, cause a breach of, or impair the validity or
enforceability of, any Material Intellectual Property.
Section 3.9 Commercial Tort Claims
The only Commercial Tort Claims (with a reasonable expectation of recovery of at
least $1,000,000) of any Grantor existing on the Closing Date (regardless of
whether the amount, defendant or other material facts can be determined and
regardless of whether such Commercial Tort Claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) are those listed on 6, which sets forth such
information separately for each Grantor.
ARTICLE IV.   Covenants
Each Grantor agrees with the Collateral Agent to the following, as long as any
Secured Obligation, Canadian Secured Obligation, Commitment or Commitment (as
defined in the Canadian Facility) remains outstanding and, in each case, unless
the Requisite Lenders otherwise consent in writing:
Section 4.1 Generally
Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral, (c) not
sell, transfer or assign (by operation of law or otherwise) any Collateral
except as permitted under the Credit Agreement, (d) not enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any Collateral except in connection
with an Asset Sale (i) that is permitted under Section 8.4 of the Credit
Agreement or (ii) that is pursuant to a contract which contains a condition
precedent that consent under the Credit Agreement be obtained.

 

14



--------------------------------------------------------------------------------



 



Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests having at least the priority described in
Section 3.2 (Perfection and Priority) and shall defend such security interests
and such priority against the claims and demands of all Persons.
(b) Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request in writing, all in detail and in form and substance
reasonably satisfactory to the Collateral Agent.
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request (or be directed to request by the Administrative Agent at
the Administrative Agent’s reasonable request) for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including the filing of any financing or continuation statement
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby and the execution and delivery of
Blocked Account Letters or Restricted Account Letters and Control Account
Agreements.
Section 4.3 Changes in Locations, Name, Etc.
(a) Except upon 15 or more days’ prior written notice to the Collateral Agent
and delivery to the Collateral Agent of (i) all additional financing statements
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (ii) if applicable, a written supplement to showing (A) any additional
locations at which Inventory or Equipment shall be kept or (B) any changes in
any location where Inventory or Equipment shall be kept that would require the
Collateral Agent to take any action to maintain perfected security interests in
such Collateral, such Grantor shall not do any of the following:
(i) permit any Inventory or Equipment to be kept at a location other than those
listed on, except for Inventory or Equipment in transit;

 

15



--------------------------------------------------------------------------------



 



(ii) change its jurisdiction of organization from that referred to in
Section 3.3 (Jurisdiction of Organization; Chief Executive Office); or
(iii) change its legal name, or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.
(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.
Section 4.4 Pledged Collateral
(a) Such Grantor shall (i) deliver to the Collateral Agent for the benefit of
the Secured Parties, all certificates and Instruments representing or evidencing
any Pledged Collateral (including Additional Pledged Collateral), whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent, together, in respect of any
Additional Pledged Collateral, with a Pledge Amendment, duly executed by the
Grantor, in substantially the form of 3, an acknowledgment and agreement to a
Joinder Agreement duly executed by any new Grantor, in substantially the form in
the form of 4, or such other documentation acceptable to the Collateral Agent
and (ii) maintain all other Pledged Collateral constituting Investment Property
in a Securities Account subject to a Control Account Agreement. Such Grantor
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement. The Collateral Agent shall have the right, following an Event of
Default and without notice to the Grantor, to transfer to or to register in its
name or in the name of its nominees any Pledged Collateral. The Collateral Agent
shall have the right at any time to exchange any certificate or instrument
representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.

 

16



--------------------------------------------------------------------------------



 



(b) Except as provided in ARTICLE V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends). Any sums paid upon or in
respect of any Pledged Collateral upon the liquidation or dissolution of any
issuer of any Pledged Collateral, any distribution of capital made on or in
respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof (except, in each case, to the extent resulting in
cash being distributed to a Grantor) shall, unless otherwise subject to a
perfected security interest (with the priorities contemplated herein) in favor
of the Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.
(c) Except as provided in ARTICLE V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document or, without prior notice to
the Collateral Agent, enable or permit any issuer of Pledged Collateral to issue
any Stock or other equity Securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Stock or other equity Securities of any nature of any issuer of Pledged
Collateral.
(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Collateral Agent.
(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Collateral Agent hereunder (including those described in Section 5.3 (Pledged
Collateral)), and (ii) the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Stock in such Person and to the transfer of such Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a holder of such Pledged Stock with all the
rights, powers and duties of other holders of Pledged Stock of the same class
and, if the Grantor having pledged such Pledged Stock hereunder had any right,
power or duty at the time of such pledge or at the time of such substitution
beyond that of such other holders, with all such additional rights, powers and
duties. Such Grantor agrees to execute and deliver to the Collateral Agent such
certificates, agreements and other documents as may be necessary to evidence,
formalize or otherwise give effect to the consents given in this clause (e).

 

17



--------------------------------------------------------------------------------



 



(f) Such Grantor shall not, and shall not permit any of its Subsidiaries (to the
extent the Stock of such Subsidiary constitutes Collateral), without the consent
of the Collateral Agent, agree to any amendment of any Constituent Document that
in any way adversely affects the perfection of the security interest of the
Collateral Agent in the Pledged Collateral pledged by such Grantor hereunder,
including any amendment electing to treat any membership interest or partnership
interest that is part of the Pledged Collateral as a “security” under
Section 8-103 of the UCC, or any election to turn any previously uncertificated
Stock that is part of the Pledged Collateral into certificated Stock.
Section 4.5 Delivery of Instruments and Chattel Paper
If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel
Paper to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent, or, if consented to by the Collateral Agent, shall mark all
such Instruments and Chattel Paper with the following legend: “This writing and
the obligations evidenced or secured hereby are subject to the security interest
of Bank of America, N.A., as Collateral Agent for the benefit of the Secured
Parties” (which legend shall be modified to reflect successor Collateral
Agents).
Section 4.6 Intellectual Property
(a) Such Grantor (either itself or through licensees) shall (and shall cause all
licensees or sublicensees thereof to) (i) continue to use each Trademark that is
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law,
(iv) execute and file all documents necessary to perfect a security interest
pursuant to this Agreement in favor of the Collateral Agent promptly upon
adopting or using any mark that is confusingly similar or a colorable imitation
of such Trademark and (v) not do any act or knowingly omit to do any act (and
not permit or direct by express act or omission any licensee or sublicensee
thereof to do any act) whereby such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way;
provided, however, that (i)-(iii) and (v) above shall be subject to the good
faith exercise by such Grantor of its reasonable business judgment consistent
with past practices.
(b) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any Patent that is Material Intellectual Property may become
forfeited, abandoned or dedicated to the public.

 

18



--------------------------------------------------------------------------------



 



(c) Such Grantor (i) shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (and shall not
permit or direct by express act or omission any licensee or sublicensee thereof
to) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.
(d) Such Grantor shall not knowingly (and shall not permit or direct by express
act or omission any licensee or sublicensee thereof to) do any act, or knowingly
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.
(e) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act that knowingly
infringes, misappropriates, dilutes or violates any Third Party Intellectual
Property Rights.
(f) Such Grantor shall notify the Collateral Agent immediately if it knows, or
has reason to know, that any application for registration or recording,
registration or recording relating to any Material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, right to use, interest in,
or the validity or enforceability of, any Material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
(g) As set forth below, whenever such Grantor, either by itself or through its
counsel or any agent or designee, shall file an application for the registration
or recording of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency within or outside the United States or register any Internet domain name,
such Grantor shall report such filing to the Collateral Agent within five
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s security
interest in any such Copyright, Patent, Trademark or Internet domain name and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

19



--------------------------------------------------------------------------------



 



(h) Such Grantor shall take all reasonable actions that are (i) necessary
(subject to the good faith exercise by such Grantor of its reasonable business
judgment consistent with past practices) or (ii) requested by the Collateral
Agent, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency and
any Internet domain name registrar, to maintain and pursue each application for
registration or recording (and to obtain the relevant registration or recording)
and to maintain each registration and recording of any Copyright, Trademark,
Patent or Internet domain name that is Material Intellectual Property, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.
(i) In the event that any Material Intellectual Property is infringed,
misappropriated, diluted or violated by a third party, such Grantor shall notify
the Collateral Agent promptly after such Grantor learns thereof. Such Grantor
shall take appropriate action in response to any infringement, misappropriation,
dilution or violation of the Material Intellectual Property, including promptly
bringing suit for infringement, misappropriation, dilution or violation and to
recover all damages for such infringement, misappropriation, dilution or
violation, and shall take such other actions may be appropriate under the
circumstances to protect such Intellectual Property; provided, however, that the
foregoing shall be subject to the good faith exercise by such Grantor of its
reasonable business judgment consistent with past practices.
(j) Unless otherwise agreed to by the Collateral Agent such Grantor shall
execute and deliver to the Collateral Agent for filing in (i) the United States
Copyright Office a short-form copyright security agreement in the form attached
hereto as 5 for all Copyrights of such Grantor, (ii) in the United States Patent
and Trademark Office a short-form patent security agreement in the form attached
hereto as 6 for all Patents of such Grantor, (iii) the United States Patent and
Trademark Office and with the appropriate department or division of all
appropriate States of the United States a short-form trademark security
agreement in form attached hereto as 7 for all Trademarks of such Grantor and
(iv) with the appropriate Internet domain name registrar, a duly executed form
of assignment of all Internet domain names of such Grantor to the Collateral
Agent (together with appropriate supporting documentation as may be requested by
the Collateral Agent) in form and substance reasonably acceptable to the
Collateral Agent. In the case of clause (iv) above, such Grantor hereby
authorizes the Collateral Agent to file such assignment in such Grantor’s name
and to otherwise perform in the name of such Grantor all other necessary actions
to complete such assignment, and each Grantor agrees to perform all appropriate
actions deemed necessary by the Collateral Agent for the Collateral Agent to
ensure such Internet domain name is registered in the name of the Collateral
Agent.
Section 4.7 Cash Management; Deposit Accounts
(a) On the Closing Date (or such later date as agreed by the Collateral Agent),
each Grantor shall cause to be delivered (i) to the Collateral Agent, a duly
executed and effective Blocked Account Letter for each existing Deposit Account
identified as a concentration account on Schedule 7 maintained by any Grantor
and (ii) to each Restricted Account Bank (with a copy to the Collateral Agent),
a Restricted Account Letter for each other Deposit Account (subject only to
clause (b) below) duly executed by the appropriate Grantor to each such Deposit
Account.

 

20



--------------------------------------------------------------------------------



 



(b) Each Grantor shall (i) deposit in a Blocked Account or Restricted Account
all cash and all Proceeds received by such Grantor and (ii) not establish or
maintain any Deposit Account with any financial or other institution other than
a Blocked Account Bank, a Restricted Account Bank, the Collateral Agent or the
Administrative Agent; provided, however, that the Warnaco Entities may at any
time maintain the following accounts not subject to this Section 4.7(b)
(i) Deposit Accounts or Securities Accounts (or their foreign equivalents)
located outside of the United States with cash or Cash Equivalents not in excess
of an aggregate amount of $30,000,000, (ii) Deposit Accounts or Securities
Accounts located in the United States with cash or Cash Equivalents not in
excess of an aggregate amount of $10,000,000 and (iii) payroll, withholding tax
and other fiduciary accounts as required for operations in the ordinary course
of business.
(c) Each Grantor shall instruct each Account Debtor or other Person obligated to
make a payment to such Grantor to make payment, or to continue to make payment,
as the case may be, to a lock-box linked to a Blocked Account or a Restricted
Account, as the case may be, and each Grantor shall deposit in a Blocked Account
or a Restricted Account all Proceeds received by such Grantor from any other
Person immediately upon receipt.
(d) In the event (i) any Grantor or a Blocked Account Bank or Restricted Account
Bank shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Blocked Account or Restricted Account, as the case may be, for
any reason, (ii) the Collateral Agent shall demand termination of a Blocked
Account Letter or a Restricted Account Letter as a result of the failure of a
Blocked Account Bank or Restricted Account Bank, as the case may be, to comply
with the terms of the applicable letter agreement or (iii) the Collateral Agent
determines in its sole discretion that the financial condition of a Blocked
Account Bank or Restricted Account Bank has materially deteriorated, then, in
each case, Group shall, or shall cause the applicable Grantor to, notify all of
its Account Debtors that were making payments to such terminated Blocked Account
Bank or Restricted Account Bank to make all future payments to such other
Blocked Account Bank or Restricted Account Bank, as specified by the Collateral
Agent.
(e) The Collateral Agent agrees that it shall not deliver to any Blocked Account
Bank a Sweep Activation Notice under and as defined in any Blocked Account
Letter with such Blocked Account Bank unless there has occurred and is
continuing an Event of Default or Available Credit has been less than 15% of the
Aggregate Borrowing Limit for five or more consecutive Business Days.

 

21



--------------------------------------------------------------------------------



 



Section 4.8 Vehicles
Upon the request of the Collateral Agent, within 30 days after the date of such
request and, with respect to any Vehicle acquired by such Grantor subsequent to
the date of any such request, within 30 days after the date of acquisition
thereof, such Grantor shall file all applications for certificates of title or
ownership indicating the Collateral Agent’s first priority security interest in
the Vehicle covered by such certificate and any other necessary documentation,
in each office in each jurisdiction that the Collateral Agent shall deem
advisable to perfect its security interests in the Vehicles; provided, however,
that the aggregate value of all Vehicles excepted from the application of this
Section 4.8 shall not exceed $1,000,000.
Section 4.9 Payment of Obligations
Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with Agreement Accounting Principles with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
Section 4.10 Notice of Commercial Tort Claims
Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim with a reasonable expectation of recovery of at least $1,000,000
(whether from another Person or because such Commercial Tort Claim shall have
come into existence), (i) such Grantor shall, immediately upon such acquisition,
deliver to the Collateral Agent, in each case in form and substance satisfactory
to the Collateral Agent, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to 6 containing a specific description of
such Commercial Tort Claim, (ii) the provision of Section 2.1 (Collateral) shall
apply to such Commercial Tort Claim and (iii) such Grantor shall execute and
deliver to the Collateral Agent, in each case in form and substance satisfactory
to the Collateral Agent, any certificate, agreement and other document, and take
all other action, deemed by the Collateral Agent to be reasonably necessary or
appropriate for the Collateral Agent to obtain, on behalf of the Secured
Parties, a first-priority, perfected security interest in all such Commercial
Tort Claims. Any supplement to 6 delivered pursuant to this Section 4.10 (Notice
of Commercial Tort Claims) shall, after the receipt thereof by the Collateral
Agent, become part of 6 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

 

22



--------------------------------------------------------------------------------



 



ARTICLE V.   Remedial Provisions
Section 5.1 Code and Other Remedies
During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Agent and any other Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by the UCC and other
applicable law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption of
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places that the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Collateral Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as the Credit Agreement shall
prescribe, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, need the
Collateral Agent, as the case may be, account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the exercise by any of them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

23



--------------------------------------------------------------------------------



 



Section 5.2 Accounts and Payments in Respect of General Intangibles
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent, in a Blocked Account or a Cash Collateral Account, subject to
withdrawal by the Collateral Agent as provided in Section 5.4 (Proceeds to be
Turned Over To Collateral Agent). Until so turned over, such payment shall be
held by such Grantor in trust for the Collateral Agent, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Accounts and payments in
respect of General Intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(b) At the Collateral Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.
(c) Subject to the terms of the Credit Agreement, the Collateral Agent may,
without notice, at any time during the continuance of an Event of Default, limit
or terminate the authority of a Grantor to collect its Accounts or amounts due
under General Intangibles or any thereof.
(d) The Collateral Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.
(e) Upon the request of the Collateral Agent at any time during the continuance
of an Event of Default, each Grantor shall notify Account Debtors that it has
granted to the Collateral Agent a lien on and security interest in, all of its
right, title and interest in, to and under the Accounts or General Intangibles
that have been collaterally assigned to the Collateral Agent and that payments
in respect thereof shall be made directly to the Collateral Agent. In addition,
the Collateral Agent may at any time during the continuance of an Event of
Default, to the extent permitted by applicable law, enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

24



--------------------------------------------------------------------------------



 



Section 5.3 Pledged Collateral
(a) During the continuance of an Event of Default, upon notice by the Collateral
Agent to the relevant Grantor or Grantors, (i) the Collateral Agent shall have
the right to receive any Proceeds of the Pledged Collateral and make application
thereof to the Secured Obligations in the order set forth in the Credit
Agreement and (ii) the Collateral Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any issuer of Pledged
Stock and the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided,
however, that the Collateral Agent shall have no duty to any Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.
(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Collateral Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon Discharge of
Lender Claims.

 

25



--------------------------------------------------------------------------------



 



(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
directly to the Collateral Agent
Section 5.4 Proceeds to be Turned Over To Collateral Agent
Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Collateral Agent hereunder in cash or Cash Equivalents shall be
held by the Collateral Agent in a Cash Collateral Account. All Proceeds
constituting Reinvestment Prepayment Amounts (as defined in the Credit
Agreement) or the cash collateralization of Letters of Credit (as defined in the
Credit Agreement) while held by the Collateral Agent in a Cash Collateral
Account (or by such Grantor in trust for the Collateral Agent) shall continue to
be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Credit Agreement.
Section 5.5 Registration Rights
(a) During the continuance of an Event of Default, if the Collateral Agent shall
determine to exercise its right to sell any of the Pledged Collateral pursuant
to Section 5.1 (Code and Other Remedies), and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Collateral, or
any portion thereof, registered under the provisions of the Securities Act, the
relevant Grantor shall use its reasonable efforts to cause the issuer thereof to
(i) execute and deliver, and cause the directors and officers of such issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Collateral Agent,
necessary or advisable to register the Pledged Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Collateral, or that portion thereof
to be sold and (iii) make all amendments thereto or to the related prospectus
that, in the opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such issuer to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that the Collateral Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act.

 

26



--------------------------------------------------------------------------------



 



(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
(c) During the continuance of an Event of Default, each Grantor agrees to use
its best efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged
Collateral pursuant to this Section 5.5 valid and binding and in compliance with
all other applicable Requirements of Law. Each Grantor further agrees that a
breach of any covenant contained in this Section 5.5 will cause irreparable
injury to the Collateral Agent and the other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.
Section 5.6 Deficiency
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

27



--------------------------------------------------------------------------------



 



ARTICLE VI.   The Collateral Agent
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any of the following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Collateral Agent
may request to evidence the Collateral Agent’s security interests in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any of the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or Section 5.5 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to any of
the Collateral; or
(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, collect,
and receive payment of and receipt for, any moneys, claims and other amounts due
or to become due at any time in respect of or arising out of any Collateral,
(C) sign and indorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtors, assignment, verification,
notice and other document in connection with any Collateral, (D) commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect any Collateral and to enforce any other right
in respect of any Collateral, (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate,
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains) throughout the world for such
term or terms, on such conditions, and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things that the Collateral Agent deems necessary to
protect, preserve or realize upon any or all of the Collateral and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

28



--------------------------------------------------------------------------------



 



Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 6.2 Duty of Collateral Agent
The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. Neither the Collateral Agent, any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral. The powers conferred on
the Collateral Agent hereunder are solely to protect the Collateral Agent’s and
the Secured Parties’ respective interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

29



--------------------------------------------------------------------------------



 



Section 6.3 Authorization of Financing Statements
Each Grantor authorizes the Collateral Agent and each of its Affiliates, counsel
and other representatives, at any time and from time to time until Discharge of
Lender Claims, to file or record financing statements, amendments to financing
statements, and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement, and such
financing statements and amendments may described the Collateral covered thereby
as “all assets of the debtor”, “all personal property of the debtor”, in each
case, “in which the debtor now has or at any time in the future may acquire any
right, title or interest” or words of similar effect. Each Grantor hereby also
authorizes the Collateral Agent and each of its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
Section 6.4 Authority of Collateral Agent
(a) Each Grantor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Collateral Agent and the other Secured Parties, with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
(b) Each Grantor and the Collateral Agent hereby agrees and acknowledges that,
to the extent that the Collateral Agent has a security interest in or possession
of any Collateral, the Collateral Agent is holding, and shall hold, such
Collateral (and the security interest therein) for the benefit of and on behalf
of each Secured Party (including the Collateral Agent) in accordance with
Section 8-301(a)(2), 9-313(a) and 9-313(c) of the UCC, if applicable.

 

30



--------------------------------------------------------------------------------



 



ARTICLE VII.   Miscellaneous
Section 7.1 Amendments in Writing
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of 3 and 4 respectively, in each
case duly executed by the Collateral Agent and each Grantor directly affected
thereby.
Section 7.2 Notices
All notices, requests and demands to or upon the Collateral Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 11.8 (Notices,
Etc.) of the Credit Agreement; provided, however, that any such notice, request
or demand to or upon any Grantor shall be addressed to the Borrower’s notice
address set forth in such Section 11.8.
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
Section 7.4 Effectiveness
This Agreement shall not become effective until the Closing Date.
Section 7.5 Successors and Assigns
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Collateral Agent and each other Secured
Party and their successors and assigns; provided, however, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

 

31



--------------------------------------------------------------------------------



 



Section 7.6 Counterparts
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart.
Section 7.7 Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 7.8 Section Headings
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
Section 7.9 Entire Agreement
This Agreement, together with the other Loan Documents, represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereto concerning the Secured Obligations.
Section 7.10 Governing Law
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the internal law
of the State of New York.
Section 7.11 Additional Grantors
If, pursuant to Section 7.11 (Additional Personal Property Collateral and
Guaranties) of the Credit Agreement, the Borrower shall be required to cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of 4 and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.

 

32



--------------------------------------------------------------------------------



 



Section 7.12 Release of Collateral
(a) At the time provided in Section 10.7(b)(i) of the Credit Agreement, the
Collateral shall be released from the Liens hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Collateral Agent hereunder and execute and deliver to such Grantor, at the sole
expense of the Borrower, such documents as such Grantor shall reasonably request
to evidence such termination.
(b) If the Collateral Agent shall be directed or permitted pursuant to
Section 10.7(b)(ii) or (iii) of the Credit Agreement to release any Lien created
hereby upon any Collateral (including any Collateral sold or disposed of by any
Grantor in a transaction permitted by the Credit Agreement), such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, Section 10.7(b)(ii) or (iii)
of the Credit Agreement. In connection therewith but subject to the terms of the
Credit Agreement, the Collateral Agent, at the request and sole expense of the
Borrower, shall execute and deliver to the Borrower, all releases or other
documents reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral.
(c) At the request and sole expense of the Grantors, a Grantor shall be released
from its obligations hereunder in the event that all the capital stock of such
Grantor shall be so sold or disposed (but only so long as such sale or other
disposition is permitted under the Credit Agreement and such sale or other
disposition is not to another Grantor); provided, however, that the Borrower
shall have delivered to the Collateral Agent, at least ten Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower in form and substance
satisfactory to the Collateral Agent stating that such transaction is in
compliance with the Loan Documents.

 

33



--------------------------------------------------------------------------------



 



Section 7.13 Reinstatement
Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to any of the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Loan Party
or other Person, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated, such Lien or other Collateral shall be reinstated
in full force and effect, and such prior release or termination shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.
Section 7.14 Submission to Jurisdiction; Service of Process
(a) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Agreement, each Grantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Grantor hereby irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
(b) Each Grantor hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement by the mailing (by registered or certified mail, postage prepaid)
or delivering of a copy of such process to such Grantor at the address specified
in Section 7.2 (Notices, Etc.). Each of the Grantors agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c) Nothing contained in this Section 7.14 shall affect the right of the
Collateral Agent or any other Secured Party to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Grantor in any other jurisdiction.

 

34



--------------------------------------------------------------------------------



 



In witness whereof, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

            Warnaco Inc.,
as Grantor
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Executive Vice President and CFO        The Warnaco Group, Inc.,
as Grantor
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Executive Vice President and CFO     

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            Authentic Fitness On-Line, Inc.
Calvin Klein Jeanswear Company
CCC Acquisition Corp.
CKJ Holdings, Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
CKU.com Inc.
Warnaco U.S., Inc.,
as Grantors
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Vice President     

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed
as of the date first above written:    
 
        Bank of America, N.A.,
as Collateral Agent for the Secured Parties,    
 
       
By:
  /s/ Kevin W. Corcoran
 
Name: Kevin W. Corcoran    
 
  Title: Vice President    

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. Defined Terms
    2  
Section 1.1 Definitions
    2  
 
       
ARTICLE II. Grant of Security Interest
    9  
Section 2.1 Collateral
    9  
Section 2.2 Grants of Security Interests in Collateral
    10  
Section 2.3 Cash Collateral Accounts
    10  
 
       
ARTICLE III. Representations and Warranties
    11  
Section 3.1 Title; No Other Liens
    11  
Section 3.2 Perfection and Priority
    11  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    11  
Section 3.4 Inventory and Equipment
    12  
Section 3.5 Pledged Collateral
    12  
Section 3.6 Deposit Accounts; Securities Accounts
    13  
Section 3.7 Accounts
    13  
Section 3.8 Intellectual Property
    13  
Section 3.9 Commercial Tort Claims
    14  
 
       
ARTICLE IV. Covenants
    14  
Section 4.1 Generally
    14  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    15  
Section 4.3 Changes in Locations, Name, Etc.
    15  
Section 4.4 Pledged Collateral
    16  
Section 4.5 Delivery of Instruments and Chattel Paper
    18  
Section 4.6 Intellectual Property
    18  
Section 4.7 Cash Management; Deposit Accounts
    20  
Section 4.8 Vehicles
    22  
Section 4.9 Payment of Obligations
    22  
Section 4.10 Notice of Commercial Tort Claims
    22  
 
       
ARTICLE V. Remedial Provisions
    23  
Section 5.1 Code and Other Remedies
    23  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    24  
Section 5.3 Pledged Collateral
    25  
Section 5.4 Proceeds to be Turned Over To Collateral Agent
    26  
Section 5.5 Registration Rights
    26  
Section 5.6 Deficiency
    27  
 
       
ARTICLE VI. The Collateral Agent
    28  
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
    28  
Section 6.2 Duty of Collateral Agent
    29  
Section 6.3 Authorization of Financing Statements
    30  
Section 6.4 Authority of Collateral Agent
    30  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VII. Miscellaneous
    31  
Section 7.1 Amendments in Writing
    31  
Section 7.2 Notices
    31  
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    31  
Section 7.4 Effectiveness
    31  
Section 7.5 Successors and Assigns
    31  
Section 7.6 Counterparts
    32  
Section 7.7 Severability
    32  
Section 7.8 Section Headings
    32  
Section 7.9 Entire Agreement
    32  
Section 7.10 Governing Law
    32  
Section 7.11 Additional Grantors
    32  
Section 7.12 Release of Collateral
    33  
Section 7.13 Reinstatement
    34  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ANNEXES AND SCHEDULES

           
 
      Page  
Annex 1-A
  Form of Blocked Account Letter      
Annex 1-B
  Form of Restricted Account Letter      
Annex 2
  Form of Control Account Agreement      
Annex 3
  Form of Pledge Amendment      
Annex 4
  Form of Joinder Agreement      
Annex 5
  Form of Short Form Copyright Security Agreement      
Annex 6
  Form of Short Form Patent Security Agreement      
Annex 7
  Form of Short Form Trademark Security Agreement      
 
         
Schedule 1
  Jurisdiction of Organization; Principal Executive Office      
Schedule 2
  Pledged Collateral      
Schedule 3
  Filings      
Schedule 4
  Location of Inventory and Equipment      
Schedule 5
  Intellectual Property      
Schedule 6
  Commercial Tort Claims      
Schedule 7
  Deposit Accounts and Securities Accounts      

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Pledge and Security Agreement
Form of Blocked Account Letter
                     __, ____
[Deposit Account Bank]
[Address]
Ladies and Gentlemen:
Reference is made to account no. [_____] maintained with you (the “Bank”) by
[____] (the “Company”) into which funds are deposited from time to time (the
“Account”).
[The Company][Warnaco Inc.] has entered into a Credit Agreement, dated as of
August 26, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among [the Company][Warnaco
Inc.], The Warnaco Group, Inc., the Lenders and Issuers party thereto, Bank of
America, N.A., as Collateral Agent for the Lenders and Issuers (in such
capacity, together with any successor in such capacity, the “Collateral Agent”)
and Administrative Agent, and the other parties thereto.
Pursuant to the Pledge and Security Agreement, dated as of August 26, 2008
relating to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms defined in the Security Agreement used (but not otherwise
defined) herein shall have the meanings ascribed to them in the Security
Agreement), the Company has granted separately to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in certain property of the
Company, including, among other things, accounts, inventory, equipment,
instruments, general intangibles and all proceeds thereof (the “Collateral”).
Payments with respect to the Collateral are or hereafter may be made to the
Account.
By your execution of this letter agreement, you (i) agree that you shall comply
with instructions originated by the Collateral Agent directing disposition of
the funds and other property on deposit in the Account without further consent
of the Company, (ii) acknowledge that the Collateral Agent now has exclusive
control of the Account, and (iii) acknowledge that all funds in the Account
shall be transferred to the Collateral Agent as provided herein (except as
otherwise provided in clause [(B)][(D)] below), that the Account is being
maintained by you for the benefit of the Collateral Agent and that all amounts
and other property therein are held by you as custodian for the Collateral
Agent.

 

 



--------------------------------------------------------------------------------



 



Except as provided in [clause (C)][clauses (C)(iii) and (E)] below, the Account
shall not be subject to deduction, set-off, banker’s lien, counterclaim,
defense, recoupment or any other right in favor of any person or entity other
than the Collateral Agent. By your execution of this letter agreement, you also
acknowledge that, as of the date hereof, you have received no notice of any
other pledge or assignment of the Account and have not executed any agreements
with third parties covering the disposition of funds in the Account. You agree
with the Collateral Agent as follows:
A. Notwithstanding anything to the contrary or any other agreement relating to
the Account, the Account is and shall be maintained for the benefit of the
Collateral Agent, shall be entitled “Bank of America, N.A. [name of Company]
Account” and shall be subject to written instructions only from an authorized
officer of the Collateral Agent.
B. [A post office box (the “Lockbox”) has been rented in the name of the Company
at the [_____] post office and the address to be used for such Lockbox is:
[Insert address]
C. Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse and process all checks received in
the Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below .
(i) You shall follow your usual operating procedures for the handling of any
checks received from the Lockbox or other remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.
(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.
(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to the Collateral Agent). You may charge the Account for
the amounts of any returned check that has been previously credited to the
Account. To the extent insufficient funds remain in the Account to cover any
such returned check, the Company shall indemnify you for the uncollected amount
of such returned check upon your demand.

 

2



--------------------------------------------------------------------------------



 



(iv) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to the Collateral Agent a monthly
statement of the Account to Bank of America, N.A., as Collateral Agent, at the
following address: 335 Madison Avenue, New York, New York 10017, Attention:
Business Capital — Account Executive, with a copy to the Company.]
D. Unless and until the Collateral Agent notifies you to the contrary pursuant
to a notice substantially in the form of Exhibit 1 hereto (a “Sweep Activation
Notice”), you shall make such transfers from the Account at such times and in
such manner as the Company shall from time to time instruct. From and after your
receipt of a Sweep Activation Notice, (i) you shall no longer make any transfers
from the Account based upon instructions of the Company and (ii) you shall
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Collateral Agent) to the Collateral Agent, in same day funds, on
each business day, the entire balance in the Account to the following account:
Bank of America, N.A.
100 West 33rd Street
New York, New York
ABA Number: 0260-0959-3
Account Name: Bank of America Business Capital
Account Number: [_____]
Reference: Bank of America Business Capital and Warnaco
Attn: Terry Boldt
or to such other account as the Collateral Agent may from time to time designate
in writing (the “Collateral Agent Concentration Account”).
E. All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.
This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Collateral Agent, the Secured Parties, and the respective
successors, transferees and assigns of any of the foregoing until the payment in
full of the Secured Obligations and Canadian Secured Obligations and termination
of the Commitments and Commitments (as defined in the Canadian Facility). You
may terminate the letter agreement only upon 30 days’ prior written notice to
the Company and the Collateral Agent. The Collateral Agent may terminate this
letter agreement upon 10 days’ prior written notice to you and the Company. Upon
such termination, you shall close the Account and transfer all funds in the
Account to the Collateral Agent Concentration Account or as otherwise directed
by the Collateral Agent. After any such termination, you shall nonetheless
remain obligated promptly to transfer to the Collateral Agent Concentration
Account or as the Collateral Agent may otherwise direct all funds and other
property received in respect of the Account.

 

3



--------------------------------------------------------------------------------



 



Any notice, demand or other communication required or permitted to be given
hereunder shall be in writing and may be (a) personally served, (b) sent by
courier service, (c) telecopied or (d) sent by United States mail and shall be
deemed to have been given when received. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name below, or,
as to each party, at such other address as may be designated by such party in a
written notice to each other party.
This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or electronic
transmission (in pdf format) shall be effective as delivery of a manually
executed counterpart of this letter agreement.
This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Collateral Agent, the Company and
you.
The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.
This letter agreement shall be governed by, and construed in accordance with,
the internal law of the State of New York. Regardless of any provision in any
other agreement, for purposes of the Uniform Commercial Code as in effect in the
State of New York, New York shall be deemed to be your jurisdiction (within the
meaning of Section 9-304 of the UCC).
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



Upon acceptance of this letter agreement, it shall be the valid and binding
obligation of the Company, the Collateral Agent and you in accordance with its
terms.

                      Very truly yours,    
 
                    [NAME OF GRANTOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Address:        
 
         
 
   
 
         
 
        Attention:        
 
         
 
        Telecopy #:        
 
         
 
        Bank of America, N.A.,
as Collateral Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    335 Madison Avenue         New York, New York 10017        
Attention:   Business Capital -
Account Executive         Telecopy #:   (212) 503-7350    

 

5



--------------------------------------------------------------------------------



 



              Acknowledged and Agreed
as of the date first above written:    
 
            [Deposit Account Bank]    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            Address:        
 
     
 
   
 
     
 
    Attention:        
 
     
 
    Telecopy #:        
 
     
 
   

 

6



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO BLOCKED ACCOUNT LETTER
[FORM OF SWEEP ACTIVATION NOTICE]
VIA FACSIMILE TRANSMISSION

     
TO:
  [Name of Deposit Account Bank]
DATED:
  [Date]
ATTENTION:
                                          

Re: Account No.                     
Ladies and Gentlemen:
Pursuant to the blocked account letter agreement among [Name of Company], us and
you, dated August 26, 2008 (the “Agreement”), we hereby notify and instruct you,
effective as of the date of your receipt of this notice, (i) not to accept any
direction or instruction with respect to the Account or any funds in the Account
from any person other than the undersigned and (ii) to transfer at the close of
each business day all funds deposited and collected in the Account to [the
Collateral Agent Concentration Account (as defined in the Agreement) identified
in the Agreement or otherwise previously designated by us] [account number
 _____  at                                         ].

            BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Title:            

ACKNOWLEDGED AND AGREED:
[Name of Deposit Account Bank]

             
By:
                     
 
  Title:             Date:        

 

 



--------------------------------------------------------------------------------



 



Annex 1-B to
Pledge and Security Agreement
Form of Restricted Account Letter
                     __, ____
[Deposit Account Bank]
[Address]
Ladies and Gentlemen:
Reference is made to account no. [                    ] maintained with you (the
“Bank”) by [                    ] (the “Company”) into which funds are deposited
from time to time (the “Account”).
[The Company][Warnaco Inc.] has entered into a Credit Agreement, dated as of
August 26, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among [the Company][Warnaco
Inc.], The Warnaco Group, Inc., the Lenders and Issuers party thereto, Bank of
America, N.A., as Collateral Agent for the Lenders and Issuers (in such
capacity, together with any successor in such capacity, the “Collateral Agent”)
and Administrative Agent, and the other parties thereto.
Pursuant to the Pledge and Security Agreement, dated as of August 26, 2008
relating to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms defined in the Security Agreement used (but not otherwise
defined) herein shall have the meanings ascribed to them in the Security
Agreement), the Company has granted separately to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in certain property of the
Company, including, among other things, accounts, inventory, equipment,
instruments, general intangibles and all proceeds thereof (the “Collateral”).
Payments with respect to the Collateral are or hereafter may be made to the
Account.
You are advised that the Company hereby transfers to the Collateral Agent, for
the Secured Parties, exclusive control of the Account and all funds and other
property on deposit therein. From the date hereof until you receive written
notice from the Collateral Agent withdrawing these instructions, all funds in
the Account shall be transferred as provided herein or otherwise as directed by
the Collateral Agent and you will comply with any other instructions originated
by the Collateral Agent directing disposition of the funds and other property on
deposit in the Account without further consent of the Company. The Account is
hereafter being maintained by you for the benefit of the Collateral Agent and
all amounts and other property therein are held by you as custodian for the
Collateral Agent. Notwithstanding anything to the contrary or any other
agreement relating to the Account, the Account shall be subject to written
instructions only from an authorized officer of the Collateral Agent.

 

 



--------------------------------------------------------------------------------



 



Except as provided in clauses (B)(iii) and (D) below, the Account shall not be
subject to deduction, set-off, banker’s lien, counterclaim, defense, recoupment
or any other right in favor of any person or entity other than the Collateral
Agent.
You are hereby advised as follows:
A. A post office box (the “Lockbox”)1 has been rented in the name of the Company
at the [                    ] post office and the address to be used for such
Lockbox is:
[Insert address]
B. Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse and process all checks received in
the Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below:
(i) You shall follow your usual operating procedures for the handling of any
[checks received from the Lockbox or other] remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.
(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.
(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to the Collateral Agent). You may charge the Account for
the amounts of any returned check that has been previously credited to the
Account. To the extent insufficient funds remain in the Account to cover any
such returned check, the Company shall indemnify you for the uncollected amount
of such returned check upon your demand.
(iv) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to the Collateral Agent a monthly
statement of the Account to Bank of America, N.A., as Collateral Agent, at the
following address: 335 Madison Avenue, New York, New York 10017, Attention:
[_____], with a copy to the Company.
 

      1  
Modify if no Lockbox for the Account.

 

2



--------------------------------------------------------------------------------



 



C. You shall transfer (by wire transfer or other method of transfer mutually
acceptable to you and the Company) to the Company, in same day funds, on each
Tuesday and each Thursday that is a business day (or otherwise as directed by
the Collateral Agent), the entire balance in the Account to the following
account:
ABA Number:                                                            
[Bank and Address]
Account Name:                                                            
Concentration Account
Account Number:                                                            
Reference:                                                                              
Attn:                                                                                
or to such other account as the Collateral Agent may from time to time designate
in writing (the “Concentration Account”).
D. All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.
This letter agreement shall inure to the benefit of you, the Company, the
Collateral Agent, the Secured Parties and the respective successors, transferees
and assigns of any of the foregoing until the payment in full of the Secured
Obligations and Canadian Secured Obligations and termination of the Commitments
and Commitments (as defined in the Canadian Facility).
The Collateral Agent may terminate this letter agreement upon 10 days’ prior
written notice to you and the Company. Upon such termination, you shall close
the Account and transfer all funds in the Account to the Concentration Account
or as otherwise directed by the Collateral Agent. After any such termination,
you shall nonetheless promptly transfer to the Concentration Account or as the
Collateral Agent may otherwise direct all funds and other property received in
respect of the Account.
This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or electronic
transmission (in pdf format) shall be effective as delivery of a manually
executed counterpart of this letter agreement.

 

3



--------------------------------------------------------------------------------



 



This letter agreement supersedes all prior instructions or agreements, oral or
written, with respect to the subject matter hereof and may not be amended,
modified or supplemented except by a writing signed by the Collateral Agent, the
Company and you.
This letter agreement shall be governed by, and construed in accordance with,
the internal law of the State of New York.
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



Upon execution of this letter agreement by the undersigned, it shall be the
valid and binding obligation of the Company and the Collateral Agent in
accordance with its terms.

            Very truly yours,

[Name of Grantor]
      By:           Name:           Title:           Bank of America, N.A.,
as Collateral Agent
      By:           Name:           Title:        

 

5



--------------------------------------------------------------------------------



 



Annex 2 to
Pledge and Security Agreement
Form of Control Account Agreement
[Name and Address
of Approved Securities
Intermediary]
                     __, 20__
Ladies and Gentlemen:
The undersigned                      (the “Pledgor”) together with certain of
its affiliates are party to a Pledge and Security Agreement dated as of
August 26, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) in favor of
Bank of America, N.A., as collateral agent for the Secured Parties referred to
therein (together with its successors and assigns in such capacity, the
“Collateral Agent” and in its capacity as pledgee hereunder, the “Pledgee”)
pursuant to which security interests are granted by the Pledgor in all present
and future Assets (hereinafter defined) in Account No.                      (the
“Account”) of the Pledgor (the “Pledge”).
In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

  1.  
maintain the Account as “_____  - Bank of America Control Account”;

  2.  
hold in the Account the assets, including, without limitation, all financial
assets, securities, security entitlements and all other property and rights now
or hereafter received in such Account (collectively the “Assets”), including,
without limitation, those assets listed on Schedule A (List of Assets) attached
hereto and made a part hereof;

  3.  
provide to the Pledgee, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and

 

 



--------------------------------------------------------------------------------



 



  4.  
honor only the instructions or entitlement orders in regard to or in connection
with the Account given by an Authorized Officer of the Pledgee without further
consent by the Pledgor, except that until such time as the Pledgee gives a
written notice to the Approved Securities Intermediary that the Pledgor’s rights
under this sentence have been terminated (on which notice the Approved
Securities Intermediary may rely exclusively), the Pledgor acting through an
Authorized Officer of the Pledgor may (a) exercise any voting right that it may
have with respect to any Asset, (b) give instructions to enter into purchase or
sale transactions in the Account and (c) withdraw and receive for its own use
all regularly scheduled interest [and dividends] paid with respect to the Assets
[and all cash proceeds of any sale of Assets] (“Permitted Withdrawals”);
provided, however, that, unless the Pledgee has consented to the specific
transaction, the Pledgor shall not instruct the Approved Securities Intermediary
to deliver and, except as may be required by law or by court order, the Approved
Securities Intermediary shall not deliver, cash, securities, other Assets or
proceeds from the sale of, or distributions on, any Assets out of the Account to
the Pledgor or to any other person or entity other than Permitted Withdrawals.

By its signature below, the Approved Securities Intermediary agrees to comply
with the entitlement orders and instructions of an Authorized Officer of the
Pledgee (including, without limitation, any instruction with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
consent of the Pledgor or any other person (it being understood and agreed by
the Pledgor that the Approved Securities Intermediary shall have no duty or
obligation whatsoever of any kind or character to have knowledge of the terms of
the Pledge and Security Agreement or to determine whether or not an event of
default exists thereunder). The Pledgor hereby agrees to indemnify and hold
harmless the Approved Securities Intermediary, its affiliates, officers and
employees from and against all claims, causes of action, liabilities, lawsuits,
demands and damages, including, without limitation, all court costs and
reasonable attorney’s fees, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee.
The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.
For the purpose of this Agreement, the term “Authorized Officer of the Pledgor”
shall refer in the singular to                                          or
                                          (each of whom is, on the date hereof,
an officer or director of the Pledgor) and “Authorized Officer of the Pledgee”
shall refer in the singular to any person who is a vice president or managing
director of the Pledgee. In the event that the Pledgor shall find it advisable
to designate a replacement for any of its Authorized Officers, written notice of
any such replacement shall be given to the Approved Securities Intermediary and
the Pledgee.
Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligation or duty upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Pledgor.

 

2



--------------------------------------------------------------------------------



 



As long as the Assets are pledged to the Pledgee, (i) the Approved Securities
Intermediary shall not invade the Assets to cover margin debits or calls in any
other account of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Approved Securities
Intermediary may have. The Approved Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or any of
the Assets. In the event any such notice is received, the Approved Securities
Intermediary shall promptly notify the Pledgee. The Pledgor herein represents
that the Assets are free and clear of any lien or encumbrance and agrees that,
with the exception of the security interest granted to the Approved Securities
Intermediary (as described in Clause (ii) above) and Pledgee, no lien or
encumbrance shall be placed by it on the Assets without the express written
consent of the Pledgee and the Approved Securities Intermediary.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the Uniform
Commercial Code in effect in the State of New York (the “UCC”) shall be, the law
of the State of New York.
The Approved Securities Intermediary shall treat all property at any time held
by the Approved Securities Intermediary in the Account as financial assets
within the meaning of the UCC. The Approved Securities Intermediary acknowledges
that this Agreement constitutes written notification to the Approved Securities
Intermediary, pursuant to the UCC and any applicable federal regulations for the
Federal Reserve Book Entry System, of the Pledgee’s security interest in the
Assets. The Pledgor, Pledgee and Approved Securities Intermediary are entering
into this Agreement to provide for the Pledgee’s control of the Assets and to
confirm the first priority of the Pledgee’s security interest in the Assets. The
Approved Securities Intermediary agrees to promptly make and thereafter maintain
all necessary entries or notations in its books and records to reflect the
Pledgee’s security interest in the Assets.
If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.
The Pledgor hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

 

3



--------------------------------------------------------------------------------



 



This Agreement may be terminated by the Approved Securities Intermediary upon
30 days prior written notice to the Pledgor and the Pledgee. Upon expiration of
such 30-day period, the Approved Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.
The Pledgor acknowledges that this Agreement supplements any existing agreement
of the Pledgor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any right that the
Approved Securities Intermediary might otherwise have.

 

4



--------------------------------------------------------------------------------



 



In witness whereof, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

            [Name of Pledgor]
      By:           Name:           Title:           Bank of America, N.A.,
as Collateral Agent
      By:           Name:           Title:        

          Accepted and Agreed
as of the date first above written:    
 
        [Approved Financial Intermediary]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

5



--------------------------------------------------------------------------------



 



Schedule A
to
Control Agreement
List of Assets for Pledged Collateral Account Number:                     

 

6



--------------------------------------------------------------------------------



 



Annex 3
to
Pledge and Security Agreement

This Pledge Amendment, dated as of  _____ __, 20_____, is delivered pursuant to
Section 4.4(a) (Pledged Collateral) of the Pledge and Security Agreement, dated
as of August 26, 2008, by Warnaco Inc. (the “Borrower”), The Warnaco Group, Inc.
and the [undersigned Grantor and the other] Subsidiaries of The Warnaco Group,
Inc. from time to time party thereto as Grantors in favor of Bank of America,
N.A., as collateral agent for the Secured Parties, each as referred to therein
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”) and the undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on this Pledge Amendment shall
be and become part of the Collateral referred to in the Pledge and Security
Agreement and shall secure all Secured Obligations of the undersigned.
Capitalized terms used herein but not defined herein are used herein with the
meaning given them in the Pledge and Security Agreement.

            [Grantor]
      By:           Name:           Title:      

Pledged Stock

                                  Number of                 Shares,        
Certificate       Units or Issuer   Class   No(s).   Par Value   Interests
 
               

Pledged Debt Instruments

                      Description   Certificate   Final   Principal Issuer   of
Debt   No(s).   Maturity   Amount
 
               

 

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first above written:    
 
        Bank of America, N.A.,
as Collateral Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

2



--------------------------------------------------------------------------------



 



Annex 4
to
Pledge and Security Agreement

This Joinder Agreement, dated as of  _____ __, 20_____, is delivered pursuant to
Section 7.11 (Additional Grantors) of the Pledge and Security Agreement, dated
as of August 26, 2008, by Warnaco Inc. (the “Borrower”), The Warnaco Group, Inc.
and the other Subsidiaries of The Warnaco Group, Inc. party thereto from time to
time in favor of Bank of America, N.A., as collateral agent for the Secured
Parties (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.11 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of the undersigned, the undersigned hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Pledge and Security Agreement. The
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in ARTICLE III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.
This Joinder Agreement shall be governed by, and construed and interpreted in
accordance with, the internal law of the State of New York.

 





--------------------------------------------------------------------------------



 



The undersigned agrees that:
(a) Any legal action or proceeding with respect to this Joinder Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Joinder Agreement, the undersigned hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The undersigned irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any such action
or proceeding in such respective jurisdictions.
(b) The undersigned hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Joinder Agreement by the mailing (by registered or certified mail, postage
prepaid) or delivering of a copy of such process to the undersigned at the
address specified in Section 7.2 (Notices, Etc.) of the Pledge and Security
Agreement. The undersigned agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c) Nothing contained herein shall affect the right of any Agent or any other
Secured Party to serve process in any other manner permitted by law or commence
legal proceedings or otherwise proceed against the undersigned in any other
jurisdiction.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [Additional Grantor]
      By:           Name:           Title:        

Acknowledged and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent

        By:         Name:         Title:        

 

3



--------------------------------------------------------------------------------



 



Annex 5
To
Pledge and Security Agreement

Copyright Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008. in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Copyright Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1.   Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2.   Grant of Security Interest in Copyright Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Copyright Collateral”):
(a) all of its Copyrights and Copyright Licenses pursuant to which it has been
granted any exclusive rights to Copyrights, including, without limitation, those
referred to on Schedule I hereto;
(b) all renewals, reversions and extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Copyright and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3.   Security Agreement
The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

            Very truly yours,

[Grantor],
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

        By:         Name:         Title:        

[Signature page to Copyright Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Acknowledgment of Grantor

             
State of                          
)          
 
)     ss.
County of                       
)          

On this  _____  day of  _____ __, 20_____  before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.
                                                                                
Notary Public
[Acknowledgement of Grantor for Copyright Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Copyright Security Agreement
Copyright Registrations

A.  
REGISTERED COPYRIGHTS
     
[Include Copyright Title, Country, Author, Claimant, Registration Number and
Date]
  B.  
COPYRIGHT APPLICATIONS
     
[Include Copyright Title, Country, Claimant and Date Filed]
  C.  
EXCLUSIVE COPYRIGHT LICENSES

 

5



--------------------------------------------------------------------------------



 



Annex 6
to
Pledge and Security Agreement

Patent Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008, in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Patent Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1.   Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2.   Grant of Security Interest in Patent Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):
(a) all of its Patents, including, without limitation, those referred to on
Schedule I hereto;
(b) all reissues, continuations, divisions, continuations, renewals and
extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Patent and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3.   Security Agreement
The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

            Very truly yours,

[Grantor],
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

            By:         Name:         Title:      

[Signature Page to patent Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Acknowledgement of Grantor

             
State of                          
)          
 
)     ss.
County of                       
)          

On this  _____  day of  _____ __, 20_____  before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.
                                                                                                    
Notary Public
Acknowledgement of Grantor for Patent Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Patent Security Agreement
Patent Registrations

A.  
PATENTS
     
[Include Patent Title, Patent Number, Country, Owner and Issue Date]
  B.  
PATENT APPLICATIONS
     
[Include Patent Title, Serial Number, Country, Owner and Filing Date]

 

5



--------------------------------------------------------------------------------



 



Annex 7
to
Pledge and Security Agreement

Trademark Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008, in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Trademark Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1.   Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2.   Grant of Security Interest in Trademark Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):
1. all of its Trademarks, including, without limitation, those referred to on
Schedule I hereto;
2. all renewals and extensions of the foregoing;
3. all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and
4. all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Trademark and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3.   Security Agreement
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

            Very truly yours,

[Grantor]
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

            By:         Name:         Title:   V   

Signature Page to Trademark Security Agreement

 





--------------------------------------------------------------------------------



 



Acknowledgement of Grantor

             
State of                          
)          
 
)     ss.
County of                       
)          

On this  _____  day of  _____, 20_____  before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.
                                                                                                    
Notary Public
Acknowledgement of Grantor for Trademark Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Trademark Security Agreement

Trademark Registrations

A.  
REGISTERED TRADEMARKS
     
[Include Trademark, Country, Owner, Registration Number and Date of
Registration]
  B.  
TRADEMARK APPLICATIONS
     
[Include Trademark, Country, Owner, Application Number and Date of Filing]

 

 